Citation Nr: 0714576	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Little, Rock, Arkansas, 
Regional Office (RO).

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss was first manifested many years after 
service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to timely notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, providing a VA 
examination, and providing a personal hearing.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for an organic disease of the nervous system, 
such as high frequency sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006); Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of service.  Service personnel 
records indicate that the veteran served in the 1st air 
defense guided missile brigade (training) and the 647th 
Maintenance Company.  The evidence indicates that the veteran 
worked as a senior welder from October 1968 to January 1970, 
with additional service as an air conditioning and 
refrigeration specialist and a Hawk Launcher Crewman.  See 
April 2006 Travel Board hearing transcript.  Post-service, 
the veteran worked as a heavy equipment operator, mechanic, 
and a welder.  Id.  

The veteran alleges that his tinnitus and hearing loss 
results from the unprotected hearing exposure during service.  
He stated that over the years the hearing loss progressed 
until approximately 2003 when his wife made him seek 
treatment.  See April 2006 Travel Board transcript.  

The service medical records do not report any complaints of 
or treatment for hearing loss.  The November 1969 separation 
examination record reports a negative history of hearing 
loss, and the veteran's audiometer testing reported decibel 
thresholds of 0 or 5 at all frequencies.  The clinical 
evaluation noted normal findings for the ears, in general.  

The veteran had a complete audiological examination in 
November 2003.  See November 2003 private examination record.  
The November 2003 examination record indicates that the 
veteran had moderate to moderately-severe bilateral 
sensorineural hearing loss.  A February 2004 private 
audiologist letter reports that, during that visit, the 
veteran complained of gradual hearing loss for many years and 
constant bilateral tinnitus.  This history is not reflected 
in the November 2003 record, however.  

A VA examination was conducted in July 2004.  The examiner 
noted the veteran's ears had thresholds of 0 decibels and 5 
decibels at all frequencies tested at discharge, and that 
there was no significant decrease in hearing acuity between 
entrance and separation.  The examiner opined that 

the veteran's hearing sensitivity was 
within normal limits at the time of 
discharge and there were no significant 
decreases at any frequency when 
comparing enlistment audiogram results 
to those obtained at the time of 
discharge.  Additionally, there was no 
mention of tinnitus in the service 
medical records.  Therefore, in the 
opinion of this examiner, it is not 
likely that [the veteran's] current 
hearing loss is related to military 
service.  

This is the only competent (medical) opinion as to causation.  
Based on the absence of evidence of in-service hearing loss, 
the normal audiometer findings at discharge, and the negative 
nexus provided by the 2004 VA examiner, service connection 
for bilateral hearing loss is not warranted.  




ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran has reported that he initially noticed that he 
had tinnitus soon after separation, but he did not seek 
treatment because he had read an article stating that there 
was no cure for it.  See April 2006 Travel Board hearing 
transcript.  The initial record of a history of tinnitus is 
found in a February 2004 private audiologist's letter, which 
reports the veteran's history of constant tinnitus for many 
years.  In July 2004, a VA examination was conducted.  The 
examiner opined that there was "no mention of tinnitus in 
the service medical records," so, in his opinion, it was not 
likely that constant bilateral tinnitus was related to 
service.  Another opinion is needed because the current 
opinion is based solely on the absence of an in-service 
complaint.  This is not sufficient.  The veteran's service 
personnel records indicate that he had noise exposure in 
service.  An opinion is needed on whether the in-service 
noise exposure is related to the veteran's current tinnitus.  
Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the 
examiner who conducted the July 2004 VA 
examination (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that the 
veteran's in-service noise exposure 
resulted in bilateral tinnitus.  A 
rationale for this opinion should be 
provided.  Review of the claims folder 
should also be acknowledged.  

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  The decision should be made on 
the merits of the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


